76 So.3d 348 (2011)
Antonio JOHNSON, Appellant,
v.
The STATE of Florida, Appellee.
Nos. 3D10-67, 3D09-2994.
District Court of Appeal of Florida, Third District.
December 7, 2011.
Rehearing Denied January 6, 2012.
Antonio Johnson, in proper person.
Pamela Jo Bondi, Attorney General, and Nicholas A. Merlin, Assistant Attorney General, for appellee.
Before RAMIREZ, SUAREZ and ROTHENBERG, JJ.
Prior report: 2011 WL 4467358.
ROTHENBERG, J.

On Rule to Show Cause
On August 1, 2011, in reference to appellate case number 3D09-2994, and then again on September 28, 2011, in reference to appellate case number 3D10-67, this Court ordered Antonio Johnson, who is serving a life sentence and has filed at least forty-eight postconviction motions and/or appeals with this Court concerning lower tribunal case number 97-32329, to show cause within thirty days why: (1) he should not be prohibited from filing further pro se pleadings with this Court regarding case number 97-32329; and (2) this Court should not sanction him pursuant to sections 944.279 and 944.28(2)(a), Florida Statutes (2010). Finding no good cause has been shown, we direct the Clerk of the Third District Court of Appeal to: (1) refuse to accept for filing any further appeals, pleading, motions, petitions, or other papers relating to Johnson's conviction and sentence in case number 97-32329 unless they are filed by a Florida Bar member in good standing; and (2) forward a certified copy of this opinion to the Department of Corrections for consideration by that institution of disciplinary measures against Johnson pursuant to sections 944.279(1) and 944.28(2)(a), for the filing of a frivolous appeal.